Vanguard 500 Index Fund Vanguard Balanced Index Fund Vanguard Emerging Markets Stock Index Fund Vanguard European Stock Index Fund Vanguard Extended Market Index Fund Vanguard Growth Index Fund Vanguard Intermediate-Term Bond Index Fund Vanguard Large-Cap Index Fund Vanguard Mid-Cap Index Fund Vanguard Pacific Stock Index Fund Vanguard REIT Index Fund Vanguard Short-Term Bond Index Fund Vanguard Small-Cap Index Fund Vanguard Total Bond Market Index Fund Vanguard Total International Stock Index Fund Vanguard Total Stock Market Index Fund Vanguard Value Index Fund Supplement to the Prospectuses and Summary Prospectuses for Signal ® Shares Effective October 16, 2013, Signal Shares are generally closed to new investors. Signal Shares remain open to existing investors and to certain new institutional and financial intermediary investors. Also effective October 16, 2013, Admiral TM Shares are generally available to certain institutional and financial intermediary clients with no minimum initial or subsequent investment requirements. You may convert your Signal Shares to Admiral Shares at any time by contacting Vanguard. It is anticipated that all outstanding Signal Shares will be automatically converted to Admiral Shares in October 2014, at which time Signal Shares will no longer be available. Prospectus Text Changes All references regarding conversions to Signal Shares are deleted from the prospectus. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS SIG 102013
